UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6386


EUGENE ELLIOTT MORLEY,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of the Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:15-cv-00134-MSD-LRL)


Submitted: July 17, 2019                                          Decided: July 24, 2019


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Elliott Morley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eugene Elliott Morley appeals the district court’s order accepting the

recommendation of the magistrate judge in part, construing Morley’s “Motion for Further

Action” as a Fed. R. Civ. P. 60(b) motion and dismissing it as untimely. We have

reviewed the record and find no reversible error. Accordingly, we grant leave to proceed

in forma pauperis and affirm for the reasons stated by the district court. Morley v.

Clarke, No. 2:15-cv-00134-MSD-LRL (E.D. VA. Feb. 22, 2019). We deny a certificate

of appealability as unnecessary, see Harbison v. Bell, 556 U.S. 180, 183 (2009), and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2